STATE OF MICHIGAN

                            COURT OF APPEALS



CAROLYN ANDERSON,                                             UNPUBLISHED
                                                              July 31, 2018
              Plaintiff-Appellant,
and

AMERICAN ANESTHESIA ASSOCIATES,
SPINE SPECIALISTS OF MICHIGAN, and
OMEGA REHAB SERVICES, LLC,

              Intervening Plaintiffs,


v                                                             No. 336999
                                                              Wayne Circuit Court
MICHAEL ROY CLAY,                                             LC No. 15-008247-NF

              Defendant,
and

AMERICAN COUNTRY INSURANCE
COMPANY,

              Defendant-Appellee.


Before: CAMERON, P.J., and JANSEN and O’CONNELL, JJ.

JANSEN, J. (concurring).

       I concur in the result only.


                                                       /s/ Kathleen Jansen




                                          -1-